USCA11 Case: 21-11200    Date Filed: 08/26/2021   Page: 1 of 4



                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 21-11200
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 1:07-cr-00047-JB-WC-11


UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,


                                  versus

JAMES EDWARD BOUIE,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Alabama
                       ________________________

                             (August 26, 2021)

Before WILSON, ROSENBAUM, and LAGOA, Circuit Judges.

PER CURIAM:
          USCA11 Case: 21-11200       Date Filed: 08/26/2021    Page: 2 of 4



      James Bouie appeals the district court’s decision to revoke his supervised

release and impose a 14-month sentence of imprisonment, for possessing synthetic

marijuana. He argues that the government failed to prove by a preponderance of the

evidence that the substance he possessed was synthetic marijuana, and thus, the

district court abused its discretion by revoking his supervised release.

      We review a district court’s revocation of supervised release for abuse of

discretion. United States v. Frazier, 26 F.3d 110, 112 (11th Cir. 1994). And we

review findings of fact for clear error. United States v. Almand, 992 F.2d 316, 318

(11th Cir. 1993). “For a finding to be clearly erroneous, this Court must be left with

a definite and firm conviction that a mistake has been committed.” United States v.

Rothenberg, 610 F.3d 621, 624 (11th Cir. 2010) (internal quotation marks omitted).

“Where a fact pattern gives rise to two reasonable and different constructions, the

factfinder’s choice between them cannot be clearly erroneous.” United States v.

Almedina, 686 F.3d 1312, 1315 (11th Cir. 2012) (internal quotation marks omitted).

We defer to the factfinder’s credibility assessment because the district court

“personally observes the witness’s testimony and is in a better position to assess

witness credibility.” United States v. Jordan, 978 F.3d 1251, 1262 n.8 (11th Cir.

2020).

      Under 18 U.S.C. § 3583(e), a district court may, after considering certain

factors set forth in 18 U.S.C. § 3553(a) and upon finding by a preponderance of the


                                          2
          USCA11 Case: 21-11200        Date Filed: 08/26/2021    Page: 3 of 4



evidence that a defendant has violated a condition of supervised release, revoke the

term of supervised release and impose a term of imprisonment. 18 U.S.C. § 3583(e);

United States v. Sweeting, 437 F.3d 1105, 1106-07 (11th Cir. 2006). This burden

“requires the trier of fact to believe that the existence of a fact is more probable than

its nonexistence.” United States v. Trainor, 376 F.3d 1325, 1331 (11th Cir. 2004)

(quotation marks omitted).

      Here, the district court did not clearly err by finding by a preponderance of

the evidence that Bouie possessed synthetic marijuana at the time of the traffic stop

as both the state trooper who conducted the stop and Bouie’s probation officer

testified that Bouie admitted the substance he possessed was synthetic marijuana.

Although Bouie denied making these admissions, the district was entitled to choose

between the witnesses’ conflicting version of events, and the district court’s

determination that Bouie’s testimony was not credible warrants deference because

the court personally observed the witnesses’ testimony, and the district court’s

factual finding is not “contrary to the laws of nature, or . . . so inconsistent or

improbable on its face that no reasonable factfinder could accept it.” United States

v. Ramirez-Chilel, 289 F.3d 744, 749 (11th Cir. 2002). The government did not need

to present a positive drug test or test the substance to establish proof, because the

standard is only more probable than not. Because the district court did not clearly

err in finding that Bouie possessed synthetic marijuana, in violation of state law, we


                                           3
          USCA11 Case: 21-11200      Date Filed: 08/26/2021   Page: 4 of 4



affirm and conclude that the district court did not abuse its discretion in revoking

Bouie’s supervised release.

      AFFIRMED.




                                         4